        Case 2:19-cv-05134-SPL Document 22 Filed 06/16/20 Page 1 of 2




1    WO
2
3
4
5
6                          IN THE UNITED STATES DISTRICT COURT
7                                  FOR THE DISTRICT OF ARIZONA
8                                               )    No. CV-19-05134-PHX-SPL
      G & G Closed Circuit Events, LLC,
9                                               )
                                                )
                        Plaintiff,              )    ORDER
10                                              )
      vs.
11                                              )
                                                )
      Erika Maria Garcia, et al,                )
12                                              )
13                      Defendants.             )
                                                )
14                                              )

15          Pending before the Court is Plaintiff G & G Closed Circuit Events’s (“G & G”)

16   Motion for Award of Costs and Attorneys’ Fees (the “Motion”) (Doc. 20). Defendants have

17   not filed a response to the Motion.

18          Plaintiff filed a complaint against Defendants asserting various claims arising from

19   Defendants’ alleged unlawful interception of a television broadcast (Doc. 1). None of the

20   Defendants answered the complaint, responded to the complaint, or otherwise appeared in

21   this action. Defendants’ default was entered pursuant to Rule 55(a) on October 31, 2019

22   (Doc. 14) and Plaintiff filed a motion for default judgment which the Court granted (the

23   “Default Judgment”). (Docs. 15, 18) In the Default Judgment, the Court awarded Plaintiff

24   $8,400 in statutory damages and $25,000 in enhanced statutory damages pursuant to 47

25   U.S.C. § 553(c)(3). (Doc. 18 at 2) Additionally, the Court instructed Plaintiff to file any

26   application for attorneys’ fees and costs in accordance with Federal Rule of Civil Procedure

27   54(d). (Doc. 18 at 2) Plaintiff timely filed such application and seeks the award of attorneys’

28   fees and related non-taxable costs pursuant to 47 U.S.C. § 553(c)(2)(C). (Docs. 20, 20-1 at
        Case 2:19-cv-05134-SPL Document 22 Filed 06/16/20 Page 2 of 2




1    2) Having reviewed the Motion, the Court will deny it.
2          Accordingly,
3          IT IS ORDERED that Plaintiff’s Motion for Award of Costs and Attorneys’ Fees
4    (Doc. 20) is denied.
5          Dated this 16th day of June, 2020.
6
7                                                    Honorable Steven P. Logan
                                                     United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
